Citation Nr: 1224166	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO rating action which denied the appellant's claim for accrued benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

There were no pending claims for VA benefits at the time of the Veteran's death from pancreatic cancer on March [redacted], 2002.  


CONCLUSION OF LAW

Entitlement to an award of accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.1000 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  See Dela Cruz v. Principi, 15 Vet. App 143 (2011).  

Laws & Regulations

The law applicable to accrued benefits provides that certain individuals may be paid periodic monetary benefits (due and unpaid) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2011).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r).  

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) (2011); see also 38 C.F.R. § 3.155(a) (2011).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The appellant contends that the Veteran should have been rated 100 percent disabled for his pancreatic cancer at the time of his death and that she is entitled to accrued benefits for his service-connected disabilities.  

Historically, service connection was established for degenerative arthritis of the cervical spine; rated 10 percent disabling, and for low back strain and residuals of infectious hepatitis, each rated noncompensably disabling by the RO in October 1968.  The Veteran was assigned an increased rating to 20 percent for his low back disability by the RO in December 1993, and was granted service connection for diabetes mellitus in November 2011; rated 20 percent disabling.  The Veteran was notified of these decisions and did not express dissatisfaction with any of the rating decisions.  

The evidence of record showed that the Veteran was diagnosed with pancreatic cancer by VA in October 2001, and that he died on March [redacted], 2002.  The cause of death was pancreatic cancer.  

Service connection for the cause of the Veteran's death was denied by the Board in November 2004.  

In October 2005, the appellant sought to reopen her claim for the cause of the Veteran's death.  Based on a June 2006 VA medical opinion, the RO found that the Veteran's pancreatic cancer was most likely secondary to his service-connected diabetes mellitus and granted service connection for the cause of the Veteran's death.  

A claim for accrued benefits was received from the appellant in December 2006.  

The underlying premise in a claim for accrued benefits is that there was a pending claim for VA compensation or pension benefits at the time of death.  In this case, the Veteran did not express dissatisfaction with the November 2001 rating decision that granted service connection for diabetes mellitus and assigned a 20 percent evaluation, nor was there any evidence a pending formal or informal claim for VA benefits at the time of his death in March 2002.  The evidence showed that the Veteran was diagnosed with pancreatic cancer in October 2001, and that he died at a private hospital approximately four months later.  

While the appellant was subsequently granted service connection for the cause of the Veteran's death, there were no pending claims for any VA benefits at the time of his death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid."  The Veteran's service-connected diabetes was well controlled with medication and diet, and his low back and cervical spine disabilities were not shown to cause any significant impairment.  Further, the VA treatment notes do not show treatment for any of his service-connected disabilities subsequent to the November 2011 rating decision, or otherwise suggest that his disabilities had worsened.  As there were no pending claims for VA benefits or any indication in the record of a desire to file a claim for such benefits at the time of the Veteran's death, there is no basis for a favorable disposition of the appeal.  

Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


